DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment received January 15, 2021 clarifying the claim language of Claim 10 is entered. Support for the Amendment is found in the Applicant’s original disclosure including for example Fig. 3A.
Response to Arguments
	The Applicant’s arguments and remarks received January 15, 2021 traversing the rejections set forth in the October 16, 2020 Non-Final Rejection have been fully considered. 
	The Applicant contends that clarifying amendment overcomes the 35 U.S.C. 112 second paragraph rejection of Claims 6 and 10. This argument is persuasive.  
	The Applicant also argues that the amended title overcomes the objection to the Specification for lack of descriptiveness of the claimed invention. It is respectfully submitted that this argument is not persuasive. The amended title “METHOD OF MANUFACTURING LITHIUM-ION SECONDARY BATTERIES” is generally descriptive of the broader field/category of invention but is not descriptive of the invention itself. 
	The title is amended below by Examiner’s Amendment.
	With respect to the rejection of Claims 2-4 and 6-12 under 35 U.S.C. 102(a) as being anticipated by US2010/0081057 to LIU, the Applicant contends that LIU cannot anticipate the claimed invention because LIU does not disclose the required sequence to the first graphene layer over the current collector. See Remarks at 6. This argument is persuasive and the rejection is accordingly withdrawn.
Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose or suggest the claimed method for manufacturing an electrode comprising the steps of: forming a first graphene layer over and in contact with a current collector; applying a slurry comprising a plurality of positive electrode active material particles, a binder and a solvent to the first graphene layer over the current collector; and removing the solvent in the slurry to form an active material layer, wherein the first graphene layer is formed by using a graphene oxide aqueous solution comprising graphene oxide. Particularly, the prior art does not teach the required sequence of first forming a graphene layer over and in contact with a current collector followed by applying a slurry comprising positive electrode active material particles, binder, and solvent to the first graphene layer over the current collector in combination with the additional features claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title is amended by Examiner’s Amendment to recite: METHOD OF MANUFACTURING ELECTRODE COMPRISING GRAPHENE LAYER ON CURRENT COLLECTOR.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2010/0301279 to Nesper et al. discloses coating an electrically conducting metal foil with an aqueous graphene dispersion to form a graphene electrode (abstract, para. 51) but does not disclose coating a current collector with a graphene layer followed by coating the graphene layer with an active material layer to form an electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729